United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Lompoc, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2296
Issued: July 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2010 appellant, through her attorney, filed a timely appeal from a
July 26, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP) which
denied her claim for wage-loss compensation.
Pursuant to the Federal Employees’
1
Compensation Act (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant is entitled to compensation for the period January 27 to
February 12, 2010.
On appeal appellant’s attorney contends that OWCP’s decision was contrary to fact and
law.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the July 26, 2010 OWCP decision and on appeal, appellant
submitted new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time
it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On December 1, 2009 appellant, then a 43-year-old, correctional officer, filed a traumatic
injury claim (Form CA-1) alleging that she sustained an injury to her left leg, which was later
confirmed by a magnetic resonance imaging (MRI) scan to be a severe left calf muscle tear while
in the performance of duty on October 29, 2009.3
On December 22, 2009 OWCP requested additional evidence from appellant in support
of her claim and allotted 30 days for submission.
Appellant submitted an attending physician’s report dated December 22, 2009 by
Dr. David D. Book, a Board-certified orthopedic surgeon, who diagnosed tear of left
gastrocnemius calf muscle.
On January 21, 2010 appellant filed a claim for compensation (Form CA-7) for leave
without pay for the period January 27 to February 12, 2010.
By decision dated January 26, 2010, OWCP accepted appellant’s claim for sprain of
unspecified sites, knee and leg, left.
On January 26, 2010 OWCP requested additional evidence from appellant in support of
her claim for wage-loss compensation, including rationalized medical evidence substantiating
temporary total disability and why she was unable to perform any full-duty or light-duty work
during the period claimed.
In a February 18, 2010 medical report, Dr. Eric Shepherd, a Board-certified orthopedic
surgeon, advised appellant to return to light duty, if available, on February 22, 2010 with the
following restrictions: no repetitive squatting or climbing, no stairs or running and sedentary
duties only.
In a March 30, 2010 medical report, Dr. Shepherd diagnosed left calf tear, chronic edema
and venous insufficiency. He advised appellant to return to work on February 22, 2010 with
slightly modified restrictions: no climbing, limited stooping and bending, no prolonged standing
or walking and no kneeling or squatting.
By decision dated April 7, 2010, OWCP denied appellant’s claim for disability for the
period January 27 to February 12, 2010 on the grounds that the medical evidence submitted was
not sufficient to support temporary total disability for the period claimed.
In a May 6, 2010 narrative statement, appellant reported that she was at home due to
medical orders for the period January 27 to February 12, 2010 and was in a wheelchair for
approximately two and a half months due to her October 29, 2009 employment injury.
On June 7, 2010 appellant requested reconsideration of OWCP’s April 7, 2010 decision
and submitted additional evidence. In a May 24, 2010 medical report, Dr. Book indicated that he
treated appellant from November 3, 2009 through January 19, 2010 and opined that she was
3

Appellant was stepping up into her husband’s truck when the injury occurred.

2

totally disabled from January 27 to February 12, 2010 as she was utilizing crutches for
ambulation while healing from the October 29, 2009 tear of the gastrocnemius tendon. He noted
that, at the time of his final evaluation, appellant was still healing from the October 29, 2009
employment injury. Dr. Book indicated that appellant’s work duties included lifting 25 pounds
up to three hours a day while kneeling, bending, twisting, pushing, pulling, and walking up to
five hours a day and opined that appellant was not able to fulfill her work requirements during
the period January 19 to February 16, 2010. Further, he reported that he had recommended a
strengthening program “to allow her to regain the appropriate strength to be able to perform her
duties as a correctional officer. Dr. Book noted that she returned to work on February 12, 2010,
which was about three weeks after his final evaluation and about the time he estimated her
recovery.
By decision dated July 26, 2010, OWCP denied modification of the April 7, 2010
decision.4
LEGAL PRECEDENT
Section 8102(a) of FECA5 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty....” In general the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.”6 This meaning, for brevity, is expressed as disability for work.7
Appellant, for each period of disability claimed, has the burden of proving by a preponderance of
the reliable, probative and substantial evidence that she is disabled for work as a result of her
employment injury. Whether a particular injury caused an employee to be disabled for
employment and the duration of that disability are medical issues which must be proved by the
preponderance of the reliable probative and substantial medical evidence.8
Disability is not synonymous with physical impairment, which may or may not result in
incapacity to earn wages. An employee who has a physical impairment causally related to his or
her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA and is not
entitled to compensation for loss of wage-earning capacity. When, however, the medical
evidence establishes that the residuals of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in his or her employment, the employee
is entitled to compensation for any loss of wage-earning capacity resulting from the employment
4

By decision dated September 23, 2010, OWCP denied appellant’s claim for disability compensation for the
period July 1 to September 27, 2010. On October 1, 2010 appellant requested an oral hearing. By decision dated
February 10, 2011, OWCP accepted her petition to withdraw her hearing request.
5

5 U.S.C. § 8102(a).

6

William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548 (1993); John W. Normand, 39
ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984); 20 C.F.R. § 10.5(f).
7

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

8

Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

3

injury.9 The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the particular period of disability for which
compensation is claimed. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.10
ANALYSIS
The Board finds that the case is not in posture for a decision.
In his May 24, 2010 medical report, Dr. Book opined that appellant was totally disabled
from January 27 to February 12, 2010 due to her accepted employment-related injury. OWCP
had found his report insufficient due to the fact that he had last seen appellant on January 19,
2010 and had not prepared a medical report at that time. It acknowledged that at that visit
Dr. Book provided appellant a note stating that she was to return to work on February 22, 2010.
Although he had not treated appellant after January 19, 2010, he noted the incident of stepping
into her husband’s truck which had been accepted as a work injury and that it was later clarified
through an MRI scan to be a gastrocnemius tendon tear. Dr. Book recalled that he had treated
appellant for the October 29, 2009 employment injury and, based on his review of her record,
opined that she would have been unable to fulfill her work duties of lifting, kneeling, bending,
twisting, pushing, pulling, and walking as she was using crutches while healing from the
October 29, 2009 tear of the gastrocnemius tendon during the period January 19 to
February 16, 2010. He added that, at his final examination of appellant, which was
approximately three weeks before her return to work, he had recommended a strengthening
program to facilitate appellant’s return to work to perform the duties of a correctional officer.
The Board has reviewed Dr. Book’s May 24, 2010 medical report and finds that he
clearly attributed her disability from employment during the time in question to the accepted left
calf injury. The Office has not accepted a gastrocnemius tear; it has accepted sprain of
unspecified sites, knee and leg, left. Nevertheless, it has accepted an injury to appellant’s left
calf due to the incident of getting into the truck. Dr. Book’s opinion reflects knowledge of the
incident, that he had treated appellant during the early stages of the injury, and provides rationale
as to why she would have been unable to work as a result of that injury. The report is not
completely rationalized as to why appellant’s diagnosed condition prevented her from
performing her specific work duties, but it sufficiently described the incident, generally describes
the injury and discusses how the two are related. Consequently, while the medical evidence
from Dr. Book is not sufficiently rationalized to meet her burden of proof to establish that she
was disabled from January 27 to February 12, 2010 due to her accepted conditions, it raises an
inference of causal relationship sufficient to require further development by OWCP.11
Accordingly, the Board will remand the case to OWCP.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
9

Merle J. Marceau, 53 ECAB 197 (2001).

10

Fereidoon Kharabi, supra note 8.

11

See L.D., Docket No. 09-1503 (issued April 15, 2010).

4

shares responsibility in the development of the evidence to see that justice is done.12 On remand,
OWCP should further develop the medical record to determine whether appellant was disabled
from employment during this period due to her accepted employment injury and clarify what
specifically is the accepted injury. Following this and such further development as OWCP
deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 26, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: July 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See Phillip L. Barnes, 55 ECAB 426 (2004).

5

